DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach concept of the collimating optical structure comprises light shading layers and light transmitting layers arranged alternately; wherein each of the light shading layers has a plurality of light transmitting holes, orthographic projections of the plurality of light transmitting holes on the base substrate are in orthographic projections of the photosensitive modules on the base substrate, light transmitting holes of one of the light shading layers and light transmitting holes of another of the light shading layers are mutually overlapped in a direction perpendicular to the base substrate, each of the light shading layers and one of the function layers share one same film layer, and each of the light transmitting layers and one of the insulation layers multiplex another same film layer.  Therefore, independent claim 1 contains allowable subject matter, and is allowable over the prior art of record.  In addition, the dependent claims are allowable based at least on their dependency to their respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621